Citation Nr: 0700266	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a hemilaminectomy and fragmentectomy at L4-
5.

2.  Entitlement to an initial compensable rating for 
temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from November 1975 
to May 1980, and July 1984 to September 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Anchorage, Alaska, Regional Office 
(RO).

In May 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  Several 
weeks later, the veteran submitted additional medical 
evidence along with another waiver of RO consideration.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

In the present appeal, the veteran has not received the 
specific notice prescribed by 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and Dingess, supra, with respect to the 
issues on appeal.  The RO had issued a letter in March 2003 
describing how to establish service connection for the 
claimed low back disorder and TMJ.  In a June 2003 rating 
decision, the RO granted service connection for these 
disorders.  The veteran subsequently filed a notice of 
disagreement with the initial ratings assigned for these 
disorders.  The RO has not subsequently issued a VCAA letter 
explaining how to establish a higher disability rating for 
the claimed disorders.

Hence this case must be remanded in order for the RO to 
provide the veteran and his representative with such notice.  
This notice should also inform the veteran that an effective 
date for the award of benefits will be assigned if an 
increased rating is granted, and should also include an 
explanation as to the type of evidence that is needed to 
establish such.  Dingess, supra.

With respect to the claims on appeal, the claims file reveals 
that the veteran's last VA examinations were in 2003.  Given 
the time that has elapsed since the last VA examinations, it 
is the judgment of the Board that the duty to assist the 
veteran with his claim includes providing him with an 
additional VA examination for the veteran's low back disorder 
and TMJ.  Id.  The record indicates that the veteran was 
scheduled for VA examinations in January 2006, but he did not 
report.  According to the veteran's representative in the 
March 2006 VA Form 646, the VA orthopedic and dental 
examinations were scheduled at the Seattle, Washington VA 
Medical Center (VAMC) in November 2005.  The veteran lives in 
Alaska, and he was unable to appear for those examinations.  
The representative requested that the examinations be 
scheduled locally in Alaska.  No subsequent supplemental 
statement of the case was issued explaining why the veteran 
did not report.

Ongoing VA and private medical records relating to the 
veteran's low back disability and TMJ should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, the veteran has disagreed with the initial rating 
assigned for these disabilities.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In its review, the RO should consider whether staged 
ratings may be appropriate in this case.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to his 
claims for higher initial ratings, that 
also advises the veteran that an 
effective date will be assigned if an 
increased rating is awarded, to include 
an explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for his low back disorder and 
TMJ problems since June 2005.  After 
securing any necessary release, the RO 
should then obtain copies of the 
identified medical records if not already 
part of the claims file.

3.  Thereafter, the veteran should be 
afforded an examination at a location 
within a reasonable distance from the 
veteran's home, by a physician with 
sufficient expertise to determine the 
current degree of severity of the 
veteran's service-connected residuals of 
a hemilaminectomy and fragmentectomy at 
L4-5.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  Any indicated 
studies, including X-ray studies, should 
be performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.   
The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the veteran's service-connected low 
back disability should be identified.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an  
opinion concerning whether there would be  
additional limits on functional ability  
on repeated use or during flare-ups (if  
the veteran describes flare-ups), and, if  
feasible, express this in terms of  
additional degrees of limitation of  
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability, to include any associated 
impairment of the lower extremities, on 
the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided. 

4.  After the foregoing has been 
completed, make arrangements for the 
veteran to be afforded a VA dental 
examination at a location within a 
reasonable distance from the veteran's 
home, to assess the nature and severity 
of his service-connected recurrent 
dislocation of the left temporomandibular 
joint.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

The examiner should specify the range of 
motion for the inter-incisal movement (in 
millimeters) and the range of the lateral 
excursion movement (in millimeters).  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

6.  Thereafter, the RO should review the 
claims.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative.  An appropriate 
opportunity to respond before the case is 
returned to the Board should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



